[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS
                                                                          FILED
                                   FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                                    ________________________ ELEVENTH CIRCUIT
                                                                      APR 25, 2011
                                            No. 10-14608               JOHN LEY
                                        Non-Argument Calendar            CLERK
                                      ________________________

                               D.C. Docket No. 1:10-cr-20401-JAL-1

UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                              Plaintiff-Appellee,

                                               versus

DAVID FERNANDO EGUEZ-AVILA,

llllllllllllllllllllllllllllllllllllllll                            Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Southern District of Florida
                                 ________________________

                                           (April 25, 2011)

Before WILSON, MARTIN and BLACK, Circuit Judges.

PER CURIAM:

         David Fernando Eguez-Avila appeals his 37-month sentence, which was

imposed after he pleaded guilty to importing 500 grams or more of cocaine into
the United States, in violation of 21 U.S.C. §§ 952(a) and 960(b)(2)(B). Eguez-

Avila argues that the district court erred in denying his request for a minor-role

reduction under U.S.S.G. § 3B1.2. Specifically, he argues that the court

committed clear error by finding his status as a courier dispositive and failing to

properly weigh the applicable factors.

      We review a district court’s denial of a minor-role reduction for clear error.

United States v. Bernal-Benitez, 594 F.3d 1303, 1320 (11th Cir. 2010). This

review is highly deferential, which reflects the “considerable discretion [of the

district court] in making this fact-intensive determination.” United States v. Boyd,

291 F.3d 1274, 1277–78 (11th Cir. 2002).

      The proponent of the reduction has the burden of proving by a

preponderance of the evidence that his role in the offense was minor. United

States v. Rodriguez De Varon, 175 F.3d 930, 939 (11th Cir. 1999) (en banc).

“Only if the defendant can establish that [he] played a relatively minor role in the

conduct for which [he] has already been held accountable—not a minor role in any

larger criminal conspiracy—should the district court grant a downward adjustment

for minor role in the offense.” Id. at 944. The court may also examine the

defendant’s role in relation to other discernible participants, to the extent they are

involved in the relevant conduct itself. Id. at 944–45. “[W]hen a drug courier’s

                                           2
relevant conduct is limited to her own act of importation, a district court may

legitimately conclude that the courier played an important or essential role in the

importation of those drugs.” Id. at 942–43.

      After thorough review, we conclude that the district court did not err in

denying Eguez-Avila’s request for a minor role reduction. To the contrary, the

district court made two factual findings that render the sentence permissible. First,

the court concluded that, based on Eguez-Avila’s statements, he was equally

culpable to others involved in the conduct for which he was being held

accountable. Second, it also concluded that Eguez-Avila was an “integral” part of

the smuggling operation. This is consistent with the analysis we set forth in De

Varon, 175 F.3d at 944–45, and more importantly is the same rationale upon

which we affirmed a district court’s identical denial of a minor-role reduction in

Boyd, 291 F.3d at 1278. Thus, as we did in Boyd, we hold that the district court

did not clearly err in denying Eguez-Avila’s request for a minor-role reduction.

See id.

      As a result, we affirm Eguez-Avila’s sentence.

      AFFIRMED.




                                          3